DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 16 it is not clear how each of the “four scheduling tasks” are selected using the “job-completion rate” (e.g. does higher rate correspond to the tasks; or lower rate?).  Furthermore, it is not clear if the “four scheduling tasks” are all considered during every time that the scheduler is awake; or the scheduler arbitrary decide which of the four tasks to use, for every wake up.

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-19 are rejected under 103 over Barber et al (U.S. Pat. 9727522) in view of Radmilac et al (U.S. Pub. 2010/0275207), Brenner et al (U.S. Pat. 6748593) and in further view of Ginsberg (U.S. Pat. 7137117).

As per claim 8 Barber teaches the invention substantially as claimed including a system configured for processing computing jobs of a managed network that is associated with a computational instance of a remote network management platform, the computing system comprising (Figs. 1, 8, 9, 11, col 10 lines 1-29, col 11 lines 31-63 lifecycle manager manages task execution on distributed data centers): 
	a database job queue disposed within the computational instance and configured for queuing the jobs of the managed network; a server device configured to receive requests from one or more computing devices of the managed network for processing transition jobs associated with data objects stored in storage of data centers are placed in containers, which are queues that stores one or more database jobs; the transition jobs are generated and placed in respective containers by transition job generators); 
	and55SERC:0154 a plurality of worker nodes of the computational instance, each being comprised in a computing device; wherein each of the plurality of worker nodes is configured to carry out respective operations of at least a respective scheduler thread and a respective pool of worker threads (Fig. 11, col 10 line 63 - col 11 line 61 subcomponents of lifecycle manager, which includes transition task dispatcher and work threads, may be distributed at different computing devices), the respective operations including: causing the respective scheduler thread to wake up from a respective current sleep state upon expiration of a respective sleep-interval timer, the respective sleep-interval timer having a respective duration (col 32 line 54 – 61; col 40 line 62-  col 41 line 7 transition task dispatcher starts back up after predetermined periods of dormancy); after waking up, the respective scheduler thread determining a respective current number of jobs in a respective in-memory job queue that are waiting for processing by a worker thread of the respective pool (col 33 lines 8-42, col 41 lines 25-65 after transition task dispatcher starts back up, it determines how many and what tasks are to be placed in waiting-for-execution lists); based at least in part on the respective current number of jobs in the respective in-memory job queue, the respective scheduler thread computing, a mapping of tasks to worker threads using current resource utilization (col 33 lines 17-35 task dispatcher tries to fairly map determined tasks across different worker threads based on resource availability); based on the mapping, the respective scheduler thread performing one or more scheduling tasks, the one or more scheduling tasks being: (i) retrieving one or more jobs from the database job queue and adding the one or more retrieved jobs to the respective in-memory job queue (col 33 lines 8-28, col 41 lines 27-57), (iii) leaving the respective in-memory job queue unchanged (col 43 lines 1-6, col 45 lines 15-21 tasks can be placed back into the waiting-for-execution task lists by the transition task dispatchers; or the transition task dispatchers will not let worker threads remove tasks in the lists if PMSN and PASN doesn’t match); and causing the respective scheduler thread to transition to a new, respective sleep state for the respective duration of the respective sleep interval (col 42 lines 12-15, col 32 line 54 – 61; col 40 line 62-  col 41 line 7 after transition task dispatcher starts back up it goes dormant for predetermined periods of dormancy).
	Barber does not explicitly teach that the mapping of tasks to worker threads using current resource utilization can entail computing, over a respective, current sliding time-window of a width including the respective current sleep state, a respective job-completion rate of jobs processed by the respective pool of worker threads; based on the computed respective job-completion rate, the respective scheduler thread performing the one or more scheduling tasks; and the one or more scheduling tasks can also be (ii) removing one or more jobs from the respective in-memory job queue and returning the one or more removed jobs to the database job queue, or (iv) adjusting the respective duration of the respective sleep-interval timer.

one or more schedulers can be created and invoked to use statistics to make resource, hardware threads, allocation decisions; the statistics are computed using current resource utilization by computing a completionRate since the last time scheduler gathered statistics). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Barber and Radmilac since both are directed towards scheduling of multiple threads.  One with ordinary skill in the art would be motivated to incorporate the teachings of Radmilac into that of Barber because Radmilac further improves the performance scheduling of multiple threads ([0002]]). 
	Barber as modified by Radmilac does not explicitly teach that the one or more scheduling tasks can also be (ii) removing one or more jobs from the respective in-memory job queue and returning the one or more removed jobs to the database job queue, or (iv) adjusting the respective duration of the respective sleep-interval timer.
	However Brenner explicitly teach that the one or more scheduling tasks can also be (ii) removing one or more jobs from the respective in-memory job queue and returning the one or more removed jobs to the database job queue (col 8 lines 40-51, long waiting threads of a process can be removed from a local run queue and placed back into a global run queue, where the threads are initially placed in). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Brenner and Barber as modified by Radmilac since both are directed towards scheduling of multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Brenner into that of Barber as modified by Radmilac because Brenner further improves the performance scheduling of multiple processors (col 1 lines 19-50). 

	Barber as modified by Radmilac and Brenner does not explicitly teach that the one or more scheduling tasks can also be (iv) adjusting the respective duration of the respective sleep-interval timer.
	However Ginsberg explicitly teaches that the one or more scheduling tasks can also be (iv) adjusting the respective duration of the respective sleep-interval timer (col 5 lines 22-40 the amount of time, that a scheduler can sleep for, can be adjusted).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Ginsberg and Barber as modified by Radmilac and Brenner since both are directed towards scheduling of multiple threads.  One with ordinary skill in the art would be motivated to incorporate the teachings of Ginsberg into that of Barber as modified by Radmilac and Brenner because Ginsberg further improves the efficiency scheduling of multiple processors (col 3 lines 3-24).

As per claims 1 and 16 they are broader and reworded system and method versions of system claim 8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 8.

As per claim 2 Barber teaches wherein the operations further include: at least one worker thread of the pool dequeuing a job from the in-memory job queue; and the at least one worker thread processing the dequeued job (col 33 lines 35-42).  

As per claim 3 Radmilac teaches wherein computing, over the current sliding time- window including the current sleep state, the job-completion rate of jobs processed by the pool of worker threads comprises: computing a current running average number of jobs in the in-memory job queue over the current sliding time-window; subtracting the current running average number of jobs from a previous running average number of jobs computed over a previous sliding time-window to determine a difference in number; and dividing the difference in number by the width of the current sliding time-window ([0043], [0045]).  

As per claim 4 Barber teaches wherein the scheduler thread performing at least one of the four scheduling tasks based on the computed job-completion rate comprises: increasing at least one of: (i) how many or (ii) how often jobs are retrieved from the database job queue and added to the in-memory queue as the job-completion rate increases; and decreasing at least one of: (i) how many or (ii) how often jobs are dispatcher can be started based on various criteria such as number of transition job objects for which transitions have not yet been scheduled has reached a threshold, this is an indication of completion rate; what and how many tasks are to be dispatched is determined based on how old corresponding jobs of the tasks are, this means that if completion rate is low, there will be more old jobs, and therefore less tasks to be dispatched).

As per claims 9-11 they are reworded system versions of system claims 2-4.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 2-4, respectively.

As per claim 15 Barber teaches wherein two or more of the plurality of worker nodes are comprised in a common computing device (col 11 lines 62-63).

As per claims 17-19 they are reworded method versions of system claims 2-4.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 2-4, respectively.

Claims 6, 7, 12-14 and 20 are rejected under 103 over Barber et al (U.S. Pat. 9727522) in view of Radmilac et al (U.S. Pub. 2010/0275207), Brenner et al (U.S. Pat. 

As per claim 6 Brenner teaches wherein retrieving the one or more jobs from the database job queue comprises: gaining exclusive access to the database job queue; process job in the database job queue; and relinquishing exclusive access to the database job queue (col 4 lines 1-20 queues are locked before threads in queue can be processed).  
	Barber as modified by Radmilac and Brenner and Ginsberg does not explicitly teach wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state, wherein the job state is at least one of: claimed/unclaimed, running or complete, 54SERC:0154 and the processing of job in database job queue entails identifying a job record having claimed/unclaimed marked unclaimed; updating the identified job record to have claimed/unclaimed marked claimed.
	However Otenko explicitly teaches wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state (Figs. 1, 5-7), wherein the job state is at least one of: claimed/unclaimed, running or complete ([0026], [0027], [0037], [0040] tokens that indicate if a request has be claimed or not are placed in queues with their corresponding requests), 54SERC:0154and the processing of job in database job queue entails identifying a job record having claimed/unclaimed marked unclaimed; updating the identified job record to have claimed/unclaimed marked claimed ([0028]-requests in queues comprise gaining access to the request in queue and determine if it is the only request to access the queue and if the retrieved requests are claimed or not, if this is the only request to access the queue and the retrieved requests are not claimed, then atomically modify corresponding tokens of the requests, dequeuer the requests, and release access to queues).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Otenko and Barber as modified by Radmilac and Brenner and Ginsberg since both are directed towards scheduling of multiple threads.  One with ordinary skill in the art would be motivated to incorporate the teachings of Otenko into that of Barber as modified by Radmilac and Brenner and Ginsberg because Otenko further improves the performance scheduling of multiple processors ([0003]).

As per claim 7 Brenner and Otenko teaches wherein returning the one or more removed jobs to the database job queue comprises: gaining exclusive access to the database job queue; identifying a particular job record having a job identifier corresponding to a job to be returned; updating the identified particular job record to have claimed/unclaimed marked unclaimed; and relinquishing exclusive access to the database job queue (Brenner col 8 lines 40-51, col 11 lines 5-35; col 1 lines 21-25 long waiting threads of a process can be removed from a local run queue and placed back into a global run queue, where the threads are initially placed in; col 4 lines 1-20 queues are locked before threads in queue can be removed/moved; Otenko [0028]-[0031], [0043], [0044]).

As per claim 12 Brenner and Otenko teaches wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state, wherein the job state is at least one of: claimed/unclaimed, running or complete, and wherein the server device is configured to enqueue the computing jobs in the database job queue by: adding a respective job record for each of the enqueued computing jobs; and marking each added respective job record as unclaimed (Brenner col 4 lines 1-20, 36-48, col 5 lines 16-46 global queues are locked before threads can be enqueued; Otenko [0028]-[0031], [0043], [0044]).
As per claims 13 and 14, they are reworded system versions of system claims 6 and 7.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 6 and 7, respectively.

As per claim 20 it is a reworded method version of system claim 7.  Therefore, it is rejected for the same reason, mutatis mutandis, as those presented for claim 7.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BING ZHAO/
Primary Examiner, Art Unit 2198